Title: To Thomas Jefferson from James Wilkinson, 30 March 1808
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     30h. Mar 1807. 1808
                     
                  
                  Bonaparte aims at universal Dominion to attain his views it is necessary to destroy all the present Dynastis of Europe and Establish his Own favourites on the Thrones of their present Monarchies, he will not rest so long as one of the Bourbon Family is on a Throne.—
                  Poland is United of which he has made a Kingdom and one of his favourites placed on its throne.
                  He has dethroned the King of Prusia and there is every reason to beleive he will give the Dominion of it to his Brother Jerome.—
                  He is marching 30,000 men, across Spain for the Reduction of Portugal to which he will give a new Master & that count will Speedily be followed by the fall of European Spain—
                  In the mean time the War with England Continues & peace can be expected but by the fall of the therefore the War is likely to last for many years & the Despotism of France will be limited to the Continent of Europe
                  In this State of things the people of the Western Hemisphere Should have an eye towards their own Safety and Independence.
                  Mexico, Peru, & Cuba formed into independent States, under a Government of such Natives as would be best adapted to the genius & talent of the people and United by a Strong alliance with the United States of America would in a Short time be able to defy the old World.
                  The most reasonable & influential part of the American people are of this manner of thinking.
                  They do not desire to make War against Mexico but they will never be reconciled to its belonging to either France or England and to prevent Such an event many thousands would take up arms
               